IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH E. JONES,                        §
                                        §   No. 169, 2022
       Defendant Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Cr. ID No. 1712008278 (N)
STATE OF DELAWARE,                      §
                                        §
       Appellee.                        §

                          Submitted: June 9, 2022
                          Decided: August 8, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the opening brief, the motion to affirm, and the

record on appeal, the Court concludes that the judgment of the Superior Court should

be affirmed on the basis of the Superior Court’s April 28, 2022 order denying the

appellant’s motion for correction of sentence.

      NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice